Exhibit 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: 1. Registration Statement (Form S-8 No. 333-167818) pertaining to the Healthways, Inc. 2007 Stock Incentive Plan, 2. Registration Statement (Form S-8 No. 333-140950) pertaining to the Healthways, Inc. 2007 Stock Incentive Plan, 3. Registration Statement (Form S-8 No. 333-122881) pertaining to the American Healthways, Inc. 1996 Stock Incentive Plan, 4. Registration Statement (Form S-8 No. 333-113149) pertaining to the American Healthways, Inc. 1996 Stock Incentive Plan, 5. Registration Statement (Form S-8 No. 333-103510) pertaining to the American Healthways, Inc. 1996 Stock Incentive Plan, 6. Registration Statement (Form S-8 No. 333-70948) pertaining to the American Healthways, Inc. 2001 Stock Option Plan for New Employees, 7. Registration Statement (Form S-8 No. 333-33336) pertaining to the American Healthways, Inc. 1996 Stock Incentive Plan, and 8. Registration Statement (Form S-8 No. 333-04615) pertaining to the American Healthcorp, Inc. 1996 Stock Incentive Plan; of our reports dated March 14, 2012, with respect to the consolidated financial statements of Healthways, Inc. and the effectiveness of internal control over financial reporting of Healthways, Inc. included in this Annual Report (Form 10-K) for the year ended December 31, 2011. /s/ Ernst & Young LLP Nashville, Tennessee March 14, 2012
